IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 97-20403
                           Summary Calendar



JOHNNIE MAE JONES; HARVELLA JONES,

                                      Plaintiffs-Appellants,

versus

SHEARN SMITH, (State District Court No. 61st);
DAVID WEST, (State District Court No. 269th),
JEFFREY H. EWALT, Esq.; DAVID B. DICKINSON,

                                      Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-4368
                        - - - - - - - - - -
                            May 4, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Johnnie and Harvella Jones (the “Joneses”) request

permission to proceed in forma pauperis (IFP) on appeal from the

district court’s dismissal of their civil rights lawsuit against

the defendants.    The Joneses contend that the district court did

not lack subject-matter jurisdiction to consider their 42 U.S.C.

§ 1983 claims.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-20403
                                - 2 -



     The Joneses’ § 1983 claims are “inextricably intertwined”

with a state judgment, and the district court was “in essence

being called upon to review the state-court decision.”      See

United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994).

Federal courts lack jurisdiction to engage in appellate review of

state court determinations.     District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 476, 482 (1983); Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415 (1923).

     The Joneses have failed to show that they will present a

nonfrivolous issue on appeal.     See Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982).   Accordingly, permission to proceed IFP

is DENIED and the appeal is DISMISSED.     See 5TH CIR. R. 42.2.

We caution the Joneses that any additional frivolous appeals

filed by them will invite the imposition of sanctions.      To avoid

sanctions, the Joneses are further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous.

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.